314 S.W.3d 392 (2010)
STATE of Missouri, Respondent,
v.
Reginald MILLER, Appellant.
No. ED 93041.
Missouri Court of Appeals, Eastern District, Division Two.
June 22, 2010.
Emily N. Kaiser, St. Charles, MO, for Appellant.
Christopher A. Koster, Attorney General, Jamie P. Rasmussen, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
Reginald Miller ("Defendant") appeals from the judgment upon his convictions by *393 a jury of first-degree statutory sodomy, Section 566.062, RSMo 2000, and incest, Section 568.020, RSMo 2000. Defendant raises two points on appeal. Defendant claims (1) the trial court erred and abused its discretion in admitting testimony referencing Defendant's uncharged sexual misconduct with the victim, and in failing to declare a mistrial sua sponte after the State made reference to uncharged sexual misconduct with the victim in opening statement, and (2) the trial court erred in admitting the testimony of Detective Robert Jauer ("Detective Jauer") mentioning an interview that took place at the Child's Advocacy Center. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).